Case: 20-60167     Document: 00516109431         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 29, 2021
                                  No. 20-60167                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Andre Joseph,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A030 582 729


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Andre Joseph, a native and citizen of Trinidad and Tobago, entered
   the United States in June 1970 as a lawful permanent resident. He was
   deported twice and illegally reentered the United States twice. As relief from
   his third removal, Joseph argued before the Board of Immigration Appeals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60167      Document: 00516109431           Page: 2    Date Filed: 11/29/2021




                                     No. 20-60167


   (“BIA”) that he became a nationalized citizen in 1984, when he enlisted in
   the United States Navy.
          The Immigration and Nationality Act provides for judicial review of
   removal orders where, as here, the petitioner’s nationality is at issue. See 8
   U.S.C. § 1252(a)(1), (b)(5). Under these provisions, “a court of appeals is
   directed to conduct a de novo determination, based on the record, of an
   alien’s claim of nationality.” Lopez v. Holder, 563 F.3d 107, 110 (5th Cir.
   2009) (citing Marquez-Marquez v. Gonzalez, 455 F.3d 548, 554 (5th Cir.
   2006)). Where “the petitioner claims to be a national of the United States
   and the court of appeals finds that the pleadings and affidavits present no
   genuine issue of material fact regarding nationality, the court of appeals ‘shall
   decide the nationality claim.’” Id. (quoting § 1252(b)(5)(A)).
          Even construing Joseph’s pro se brief liberally, see Yohey v. Collins, 985
   F.2d 222, 224–25 (5th Cir. 1993), he has not demonstrated a genuine issue of
   material fact with respect to his citizenship claim. To become a naturalized
   citizen, a person must complete the naturalization process, Omolo v.
   Gonzales, 452 F.3d 404, 408–09 (5th Cir. 2006), by, inter alia, filing an
   application for naturalization, 8 U.S.C. § 1445, and taking an oath of
   allegiance at a public ceremony, 8 U.S.C. § 1448(a).            A person who
   successfully completes the naturalization process is entitled to a certificate of
   naturalization. 8 U.S.C. § 1449. There is no evidence that Joseph satisfied
   any of these requirements. Because there is not a genuine issue of material
   fact regarding Joseph’s nationality, see Lopez, 563 F.3d at 110, his petition for
   review is DENIED.
          Joseph also seeks to supplement the administrative record with
   documents demonstrating, among other things, his work authorization
   status, military service, and social security number. Our review is limited to
   the administrative record, see Kane v. Holder, 581 F.3d 231, 242 n.44 (5th Cir.




                                          2
Case: 20-60167     Document: 00516109431         Page: 3   Date Filed: 11/29/2021




                                  No. 20-60167


   2009), which already includes most of these documents. In any event, none
   of them are material to Joseph’s claim of citizenship. Accordingly, his two
   motions to supplement the record are DENIED.




                                        3